PER CURIAM.
In this appeal, the Court reviews a judgment of the Court of Appeals holding that the accused was held continuously in custody in excess of five months from a finding of probable cause until trial in violation of Code § 19.2-243, the so-called “speedy trial” statute. Price v. Commonwealth, 25 Va. App. 655, 492 S.E.2d 447 (1997).
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that court’s judgment. See Jackson v. Commonwealth, 255 Va. 625, 642, 499 S.E.2d 538, 549 (1998).